Name: Commission Regulation (EC) NoÃ 115/2009 of 6Ã February 2009 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Bleu des Causses (PDO))
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  international trade;  marketing;  processed agricultural produce;  Europe;  health
 Date Published: nan

 7.2.2009 EN Official Journal of the European Union L 38/28 COMMISSION REGULATION (EC) No 115/2009 of 6 February 2009 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Bleu des Causses (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval of an amendment to the specification for the protected designation of origin Bleu des Causses, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of that application is to amend the specifications by stipulating the conditions for using treatments and additives in the milk and for the manufacture of Bleu des Causses. These practices ensure that the essential characteristics of the designation are maintained. (3) The Commission has examined the amendment in question and has decided that it is justified. Since this is a minor amendment within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Bleu des Causses is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main elements of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The specification for the protected designation of origin Bleu des Causses is amended as follows: Method of production The following provisions are added to Point 5 of the specification regarding the production method: ( ¦) Coagulation may be carried out only using rennet. The milk may not be concentrated by partially removing the watery part before coagulation. In addition to the raw dairy materials, the only ingredients or production aids or additives authorised in the milk and during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese may not be conserved at a temperature below 0 °C. ( ¦) Fresh cheese and cheese undergoing the maturing process may not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs BLEU DES CAUSSES EC No: FR-PDO-0117-0108/29.03.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State: Name : Institut National de lOrigine et de la QualitÃ © Address : 51 rue dAnjou  75 008 Paris Tel. : +33 (0)1 53 89 80 00 Fax : +33 (0)1 53 89 80 60 e-mail : info@inao.gouv.fr 2. Group: Name : Syndicat du Bleu des Causses Address : BP9  12004 RODEZ Cedex Tel. : +33 (0)5 65 76 53 53 Fax : +33 (0)5 65 76 53 00 e-mail : franÃ §oise.lebrou@valmont.fr Composition : Producers/processors (X) Other ( ) 3. Type of product: Class 1.3. Cheeses 4. Specification: (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name: Bleu des Causses 4.2. Description: Uncooked, unpressed blue-veined whole cows milk cheese with a fat content of 45 % in the dry matter, the latter being at least 53 grammes per 100 grammes of cheese. It is cylindrical in shape and weighs 2,3 to 3 kg. The surface of the cheese must be clean, without excessive smears or spots. 4.3. Geographical area: Rouergue with two extensions to the West (Causses du Quercy) and to the East (Causses lozÃ ©riens) and part of the granite massif of Margeride which corresponds to part of the department of Aveyron and the neighbouring departments of Lot, LozÃ ¨re, Gard and HÃ ©raut, i.e. the territory of the following municipalities: The department of Aveyron The districts of Millau and Villefranche-de-Rouergue: all municipalities. The cantons of Baraqueville, Bozouls, Cassagnes-BÃ ©gonhÃ ¨s, Conques, Entraygue-sur-TruyÃ ¨re, Espalion, Estaing, Laguiole, Laissac, Marcillac-Vallon, Naucelle, Pont-de-Salars, Requista, Rignac, Rodez-Nord, Rodez-Sud, Saint-Amans-des-Cots, Saint-ChÃ ©ly-dAubrac, Saint-Geniez-dOlt and La Salvetat-Peyrales: All municipalities. The department of Lot The cantons of Cahors, Cajarc, Castelnau-Montratier, Catus, Labastide-Murat, Lalbenque, Lauzes, Limogne-en-Quercy, Luzech, Montcuq, Puy-LEvÃ ªque and Saint-GÃ ©ry: all municipalities. The canton of Gourdon: the municipalities of Saint-Circq-Souillaguet, Saint-Projet and Le Vigan. The canton of Livernon: the municipalities of Boussac, Brengues, Cambes, Corn, Durbans, Espagnac-Sainte-Eulalie, Espedaillac, Flaujac-Gare, Grezes, Livernon, Quissac and Reilhac. the canton of Payrac: the municipalities of CalÃ ¨s, Fajoles, Lamothe-FÃ ©nelon, Loupiac, Nadaillac-de-Rouge, Payrac, Reilhaguet and le Roc. the canton of Saint-Germain-du-Bel-Air: the municipalities of Lamothe-Cassel, Montamel, Saint-Chamarand, Soucirac, Ussel and Uzech. the canton of Souillac: the municipalities of Gignac, La Chapelle-Auzac, Lanzac and Souillac. The department of LozÃ ¨re The cantons of Aumont-Aubrac, Chanac, La Canourgue, Le Malzieu-Ville, Le Massegros, Marvejols, Meyrueis, Saint-ChÃ ©ly-dApcher and Sainte-Enimie: all municipalities. the canton of Bleymard: the municipalities of Allenc, Chavenet and Sainte-HÃ ©lÃ ¨ne. the canton of Florac: the municipalities of Florac, Ispagnac, Saint-Laurent-de-TrÃ ¨ves and Vebron. the canton of Mende: the municipalities of Badaroux, BalsiÃ ¨ges, Brenoux, LanuÃ ©jols, Mende, Saint-Bauzile and Saint-Etienne-du-Valdonnez. the canton of Saint-Germain-du-Teil: the municipalities of Les Hermaux, Les Salces, TrÃ ©lans, Saint-Germain-du-Teil, Saint-Pierre-de-Nogaret; The departement of Gard: the municipality of TrÃ ¨ves. The departement of HÃ ©rault: the municipality of PÃ ©gairolles-de-lEscalette. 4.4. Proof of origin: Every milk producer, processing plant and maturing plant fills in a declaration of aptitude registered with the INAO which allows the INAO to identify all operators involved. All operators must keep at the INAOs disposal their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production: The milk must be produced, and the cheese must be manufactured in the geographical area. The cheese is matured in caves in the Causses in the geographical area delineated by the municipalities of Campagnac, Cornus, Millau, Peyreleau, Sainte-Affrique (Aveyron), TrÃ ¨ves (Gard) and PÃ ©gairolles-de-lEscalette (HÃ ©rault). Bleu des Causses is produced according to tradition: whole milk, generally incorporated raw, is hot-curdled (30 °C), and the curd is cut and stirred in moulds pierced with holes. After being injected with penicillium, the drained, salted and brushed cheese is pricked with needles in order to enable the penicillium to develop under the effect of the fresh air in the cave. Maturing lasts between three and six months (minimum of 70 days). 4.6. Link: Bleu des Causses originates as long ago as Roquefort. The caussenard farmers used to put cows milk cheese in natural cavities in limestone scree exposed to the North and subjected to damp fresh air. First called Bleu de lAveyron, this cheese was defined by decree in 1937 and then, under the name Bleu des Causses, obtained designation of origin status by judgment of the court of Millau in 1953, which was confirmed by the decree of 21 May 1979. The typical characteristics of Bleu des Causses are closely linked to the terrain of the Causses (rocky, dry limestone plateaux) and the specific features of its slow maturing process in natural caves, generally in karstic cavities in which damp, fresh air circulates. 4.7. Inspection body: Name : Institut National de lOrigine et de la QualitÃ © (INAO) Address : 51, Rue dAnjou, 75008 Paris Tel. : +33 (0)1 53 89 80 00 Fax : +33 (0)1 53 89 80 60 e-mail : info@inao.gouv.fr The Institut National de lOrigine et de la QualitÃ © is a public administrative body with legal personality and reports to the Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name : Direction GÃ ©nÃ ©rale de la Concurrence, de la Consommation et de la RÃ ©pression des Fraudes (DGCCRF) Address : 59, Boulevard Vincent Auriol 75703 PARIS CÃ ©dex 13 Tel. : + 33 (0)1 44 87 17 17 Fax : + 33 (0)1 44 97 30 37 The DGCCRF is a department of the Ministry of the Economy, Finance and Industry. 4.8. Labelling: 